department of the treasury internal_revenue_service washington d c division sep uniform issue list legend taxpayer a decedent d ira x date date date date date date trust j family_trust j survivor's trust s tax_deferral trust t custodian c state dear this is in response to letters dated date and date submitted on your behalf by your authorized representative in which you request rulings on the proper treatment of the distribution from decedent d's individual_retirement_account ira x under sec_408 of the internal_revenue_code and a ruling that ira x will not be an inherited ira although ira x passes to a joint revocable_trust pursuant to decedent d’s beneficiary designation the following facts and representations have been submitted under penalty of perjury in support of the ruling requested decedent d whose date of birth was date died on date at age and is survived by his wife taxpayer a whose date of birth was date at the time of his death decedent d was the owner of ira x the custodian of which is custodian c the account balance of ira x consisted of a rollover_contribution from a distribution received by decedent d from the retirement_plan in which he participated together with subsequent unrecognized earnings and appreciation the custodian of the ira x was changed at various times after decedent d created ira x and before his death decedent d received no distributions from ira x prior to his death on date decedent d and taxpayer a while residing in state entered into a community_property_agreement recognized in state which provided that all of their property whether held in the name of one or both of them individually as joint_tenants as tenants in common or as trustees of trust j was their community_property on date decedent d and taxpayer a also created trust j which was completely amended and restated on date decedent d and taxpayer a served as co-trustees of trust j until decedent d's death when taxpayer a became the sole trustee of trust j on date decedent d completed custodian c's ira account application naming trust j as the sole beneficiary of ira x decedent d also executed a pourover last will and testament designed to transfer any assets of decedent d which are required to be probated into trust j to be administered according to trust j's terms and conditions trust j provides in relevant part that upon the death of the first of decedent d and taxpayer a_trust j is to be divided into multiple subtrusts including family_trust j survivor trust s and if necessary tax_deferral trust t pursuant to section of trust j after the death of decedent d taxpayer a as the sole trustee of trust j is required to apportion to survivor's trust s taxpayer a's separate_property of which there is none and taxpayer a's one-half interest in the community_property of decedent o l d and taxpayer a with respect to the decedent d's interest in the trust j estate which is comprised of his one-half interest in the community_property as decedent d had no separate_property pursuant to section of trust j the trustee is required to apportion to tax_deferral trust t if necessary a pecuniary amount of the decedent d's portion of the trust j estate equal to the minimum dollar amount necessary as a marital tax deduction to eliminate entirely or to reduce as much as possible any federal tax on the estate of the decedent pursuant to section of trust j the trustee is required to apportion to family_trust j the decedent's remaining interest in the trust estate as the result of the size of decedent d's one-half interest in the community_property of the estate of trust j no allocation of any portion of the trust j's assets to tax_deferral trust t is necessary and the entirety of decedent d's interest in the trust j estate including an equivalent value of decedent d's community_property interest in ira x will be allocated to family_trust de survivor's trust s the terms and conditions of which are contained in section of survivor's trust s requires that its net_income be distributed to taxpayer a not less frequently than quarterly and when the income is insufficient for the health care education support and maintenance of taxpayer a that the trustee is authorized to distribute to taxpayer a such amounts of the principal as the trustee believes are necessary to fulfill any such purpose s pursuant to paragraph c of section taxpayer a has the absolute and unqualified right to withdraw during her lifetime and upon written notice to the trustee any and all property contained in survivor's trust s further pursuant to paragraph h of section of survivor's trust s taxpayer a has a general_power_of_appointment to appoint by will any portion of the trust estate of survivor's trust s pursuant to sec_3_3 of trust j taxpayer a also has the power to amend and revoke survivor's trust s upon the revocation of survivor's trust s its trust estate is required to be delivered to taxpayer a under state law and the provisions of trust j the trustee has broad discretion in determining which assets comprising the trust estate of trust j may be allocated to family_trust j and survivor's trust s article of trust j provides that the trustee is empowered to do all things appropriate for the orderly administration of the trust estate including those specified under state law the authority of the trustee under article of trust j also includes a series of specific powers including dollar_figure division of estate to make any distribution or payment in_kind or in cash or partly in_kind and partly in cash and to cause any share to be composed of cash property or undivided interests in property different in_kind from any other share either pro_rata or non pro_rata without regard to differences in the tax basis of such property and without the requirement of making any adjustment of the shares by reason of any_action taken pursuant hereto any division allocation apportionment or valuation of the property to distribute the assets to or among any of the trusts or beneficiaries shall be made by the trustee and the good_faith determination of the trustee shall be binding and conclusive on all parties state revised statutes similarly provides that a trustee may on distribution of trust property or the division or termination of a_trust make distributions in divided or undivided interests allocate particular assets in proportionate or disproportionate shares value the trust property for those purposes and adjust for resulting differences in valuation taxpayer a as the trustee of trust j intends to make an equal non-pro rata partition of the former community_property of decedent d and taxpayer a as part of that non- pro_rata partition taxpayer a intends to i allocate the entire_interest in ira x to survivor's trust s and simultaneously ii allocate to family_trust j from taxpayer a's one-half interest in taxpayer a and decedent d's former community_property assets with a value determined as of the date s of distribution equal to the value of decedent d's one-half community_property interest in ira x decedent d's partitioned share of the former community_property will then be distributed to family_trust j after ira x has been allocated to survivor's trust s taxpayer a will exercise her power of revocation over survivor's trust s and completely revoke survivor's trust s taxpayer a as trustee of trust j will then cause the ira x proceeds to be distributed to herself as her separate_property upon receipt of the ira x proceeds taxpayer a will contribute the proceeds into an ira established and maintained in her name said contribution of the ira x proceeds to the rollover ira will be made within days of the date of their distribution from ira x said distribution and rollover will occur no later than date based on the above facts and representations you through your authorized representative request rulings that taxpayer a will be treated as the payee or distributee of ira x as those terms are used in sec_408 of the code with respect to taxpayer a ira x does not constitute an inherited ira within the meaning of sec_408 of the code taxpayer a will be treated for purposes of sec_408 of the code as receiving ira x proceeds from decedent d and not from decedent d's estate_or_trust de taxpayer a will not be required to include in her gross_income for federal_income_tax purposes in the tax_year received the value of the proceeds of ira x which are distributed directly to her so long as the proceeds are transferred into a rollover ira within days of the date of their distribution to taxpayer a with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira code sec_408 provides generally that sec_408 does not apply to any amount required to be distributed pursuant to code sec_408 code sec_408 provides that this section sec_408 shall be applied without regard to any community_property_laws on date final income_tax regulations regulations were published in the federal_register with respect to code sec_401 and sec_408 see also r b date sec_1_408-8 of the regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate in this case it is represented that taxpayer a as the surviving_spouse of decedent d became the sole trustee of trust j upon the death of decedent d and under the terms of trust j has the power and authority under trust j and state law to allocate the trust estate of trust j including ira x among survivor's trust s and family_trust j said allocation need not be on a pro-rata basis in addition under the terms of trust j taxpayer a has the absolute right to revoke survivor's trust s taxpayer a as sole trustee of trust j intends to allocate decedent d's one-half community_property interest in ira x and taxpayer a's one-half community_property interest in ira x to survivor trust s taxpayer a then intends to revoke survivor's trust s and cause the assets of survivor's trust s including the proceeds of ira x to pass to taxpayer a taxpayer a then intends to roll over the distribution of the proceeds of ira x to an ira set up and maintained in her name initially with respect to any code sec_408 implications the service notes that under the property laws of state o ira x constituted community_property at the death of decedent d the service notes that determining if ira x was is community_property and as such which of the three subtrusts was is to receive said ira x lies outside the scope of code sec_408 therefore as community_property taxpayer a's community_property interest in ira x has to be allocated to survivor's trust s additionally under the laws of state o and the provisions of trust j allocations to specific sub-trusts created under a_trust need not be on a pro-rata basis thus decedent d’s interest in ira x may be allocated to survivor's trust s in lieu of an allocation of taxpayer a’s community_property interest in other_property as long as the allocation of the full amount standing in ira x does not exceed the amount properly allocable to survivor's trust s however once ira x is properly allocated to survivor's trust s pursuant to the terms of trust j and the property law of state o the service must apply the requirements of code sec_408 to determine whether ira x may be contributed into an ira set up and maintained in the name of taxpayer a we note that under the facts stated above taxpayer a is the sole trustee of trust j additionally she has the right under the terms of trust j applicable to survivor's trust s to receive the income of survivor's trust s and also to request any and all of the principal of survivor trust s including ira x furthermore she has the right to terminate survivor's trust s and pay herself the assets of said survivor's trust s thus in short once ira x is allocated to survivor's trust s its payment to taxpayer a is not subject_to the discretion of any third party under this set of facts we believe it is appropriate to treat taxpayer a as the payee and distributee of ira x for purposes of code sec_408 and sec_408 thus with respect to your ruling requests we conclude as follows taxpayer a will be treated as the payee or distributee of ira x entitled to receive distributions therefrom with respect to taxpayer a ira x does not constitute an inherited ira within the meaning of sec_408 of the code taxpayer a will be treated for purposes of sec_408 of the code as receiving ira x proceeds directly from decedent d and not from decedent d's estate_or_trust j taxpayer a will not be required to include in her gross_income for federal_income_tax purposes in the tax_year received the value of the proceeds of ira x which are distributed directly to her so long as the proceeds are transferred into a rollover ira within days of the date of their distribution to taxpayer a this ruling letter assumes that ira x either is or was qualified under code sec_408 at all times relevant thereto it also assumes that the rollover ira to be set up by you will also meet the requirements of code sec_408 at all times relevant thereto finally it assumes that your rollover of the ira x distribution will be made within the time frame referenced in code sec_408 this letter_ruling does not authorize taxpayer a's contribution of amounts required to be distributed under code sec_401 applicable to iras pursuant to code sec_408 if any into her rollover ira this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto if you wish to inquire about this ruling please contact sincerely yours rances v sloan manager employee_plans téchnical group enclosures deleted copy of letter_ruling notice of intention to disclose
